Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the noted features of the applicant's invention.
Claims 1-10 and 22-25 contain allowable subject matter. Applicant's arguments filed 6/20/2022 have been fully considered and are persuasive for Claims 1-10 and 22-25 in lieu of the corresponding filed amendments and new claims filed 6/20/2022. 
The independent claims 1 and 22 are related to prior art(s): US 20190188251 A1; Liu; Su et al. (hereinafter Liu) and US 20180213175 A1; Hlavac; Michal et al. (hereinafter Hlavac). Liu teaches a system for cognitively recommending auto-fill content between different applications or devices. The auto-fill content extracted from the communications may be recommended to automatically fill into a target application. Hlavac teaches a system for linking capture sessions to help enable a automatic sharing system. The images captured by devices that are connected in the linked capture session are automatically communicated to a remote storage system that allows all users to access the images through devices connected to the linked capture session. The independent claim(s) contain the unique concept of utilizing a unique temporary buffer for a type ahead search function and establishing a baseline of text via image to text conversion in said temporary buffer associated with images viewed by a user in a prior finite computing session. This unique step in combination with the surrounding language helps give the claim novelty. 						The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. It is thereby asserted by the Examiner that, in light of the above and in further deliberation overall of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.	
	

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190188251 A1; Liu; Su et al. (hereinafter Liu)
Regarding claim 17, Liu teaches A system comprising: a user device including a type ahead search module configured to implement type ahead search functions and a temporary buffer of the type ahead search module; (Liu [FIG.4] shows corresponding hardware components [0103-104] elaborate on the corresponding software components)									an image capture device in communication with the user device, the image capture device comprising a processor, a computer readable memory, one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to: (Liu [FIG.4] shows corresponding hardware components [0103-104] elaborate on the corresponding software components)		determine text associated with objects of images captured by the image capture device during an activity period using images processing of the images, wherein the text constitutes image context data used by the type ahead search module of the user device; (Liu [FIG. 6&7] show a flow of the system including capturing user data and converting and saving it  [0058] In addition to text based documents, other data sources such as audio, video or image sources may also be used. The audio, video, or image sources may be pre-analyzed to extract or transcribe their content for natural language processing, such as converting from audio to text and/or image analysis. For example, a voice command issued by a content contributor may be detected by a voice-activated detection device 404 and record each voice command or communication. The recorded voice command/communication may then be transcribed into text data for natural language processing. As an additional example, a video capturing device 405 (e.g., a camera) may record a video such as ... [0064] It should be noted that the NLP system 410 may also include functionality to convert an image or video data of the communications to text data, and/or convert audio data of the communications to text data. In doing so, the NLP system 410 may employ other components, modules, systems, or computer processing operations to covert the various types of data into text data. For example, the analyzing component 437 may determine that type of data (e.g., text data, audio data, video data, image data, etc.). Upon determining the type of data, the analyzing component 437 may covert the various types of data into text data. [0085] A conversation content tracker may track communications (e.g., a conversation) and communication contexts from multiple communications/messages such as, for example, chat threads, channels, protocols, and formats, as in block 616. Moving to block 618, format convertor(s) may be a set of components (e.g., servers) that may be used for converting a detected communication message (e.g., an image, audio, video, etc.) in a source application to a selected format (e.g., a text format) and save the formatted data into a buffer (e.g., a unified text buffer), as in block 624 [0086] For example, a Speech2Text operation may convert audio information to text data, as in block 620, and an optical character recognition ("OCR") operation may convert image input to text data, as in block 622 )			and transfer, continuously or periodically, the text to the temporary buffer of the type ahead search module during the activity period. (Liu [FIG. 6&7] show a flow of the system including capturing user data and converting and saving it  [0013] Autofill or autocomplete suggestions may be provided to assist in entering all or portions of text to a computing device or to fill out commonly-entered information into a text field. The auto completed content information may be, for example, a full name of a user, email or postal address, or credit card information [0015] User reaction to the auto-fill content may be learned to refine user-interaction patterns on the target application or the one or more applications or devices. The present invention provides a proactive and comprehensive auto-fill operation to instantly identify, recommend, and auto-fill information from a first application to a second or "target" application. Thus, the present invention provides proactive auto-filling to enable users to share and transfer information across multiple applications during run time. Furthermore, the present invention enables contents of an autocomplete buffer operation to be updated during the communication. The content in an autocomplete buffer may also be automatically extracted or divided into multiple fields so as to populate one or more fields in the target application [0085] A conversation content tracker may track communications (e.g., a conversation) and communication contexts from multiple communications/messages such as, for example, chat threads, channels, protocols, and formats, as in block 616. Moving to block 618, format convertor(s) may be a set of components (e.g., servers) that may be used for converting a detected communication message (e.g., an image, audio, video, etc.) in a source application to a selected format (e.g., a text format) and save the formatted data into a buffer (e.g., a unified text buffer), as in block 624.  )
Regarding claim 20, Liu teaches the system of claim 17, wherein the processing the images comprises: detecting the objects in the images; (Liu [0058] In addition to text based documents, other data sources such as audio, video or image sources may also be used. The audio, video, or image sources may be pre-analyzed to extract or transcribe their content for natural language processing, such as converting from audio to text and/or image analysis. For example, a voice command issued by a content contributor may be detected by a voice-activated detection device 404 and record each voice command or communication. The recorded voice command/communication may then be transcribed into text data for natural language processing. As an additional example, a video capturing device 405 (e.g., a camera) may record a video such as, for example, a webinar or meeting where cameras are installed in a room for broadcasting the meeting to remote locations where various intellectual property content contributors may collaborate remotely. The video data captured by the video capturing device 405 may be analyzed and transcribed into images or text data for natural language processing. [0085] channels, protocols, and formats, as in block 616. Moving to block 618, format convertor(s) may be a set of components (e.g., servers) that may be used for converting a detected communication message (e.g., an image, audio, video, etc.) in a source application to a selected format (e.g., a text format) and save the formatted data into a buffer (e.g., a unified text buffer), as in block 624.[0086] For example, a Speech2Text operation may convert audio information to text data, as in block 620, and an optical character recognition ("OCR") operation may convert image input to text data, as in block 622.  [FIG. 6&7] show corresponding flow)					determining that reference objects in a reference database match respective ones of the objects of the images based on a comparison of the reference objects and the objects of the image; and determining text associated with the reference objects in the reference database. (Liu [0064] It should be noted that the NLP system 410 may also include functionality to convert an image or video data of the communications to text data, and/or convert audio data of the communications to text data. In doing so, the NLP system 410 may employ other components, modules, systems, or computer processing operations to covert the various types of data into text data. For example, the analyzing component 437 may determine that type of data (e.g., text data, audio data, video data, image data, etc.). Upon determining the type of data, the analyzing component 437 may covert the various types of data into text data. [0086] For example, a Speech2Text operation may convert audio information to text data, as in block 620, and an optical character recognition ("OCR") operation may convert image input to text data, as in block 622 [0099] further elaborates [FIG. 6&7] show corresponding flow)
Regarding claim 21, Liu teaches The system of claim 17, wherein the user device comprises another processor, another computer readable memory, one or more computer readable storage media of the user device, and program instructions collectively stored on the one or more computer readable storage media of the user device, the program instructions of the user device executable to: (Liu [FIG.2-4] show corresponding hardware components)			prioritize text from the temporary buffer of the type ahead search module; and dynamically display the text, based on the prioritization of the text, in a user interface during type ahead search functions of the user device. (Liu [0073] In an additional aspect, the auto-fill content recommendation component 432 may generate a list of auto-fill content and recommend the list of auto-fill content to enable a user to select the auto-fill content from the list of auto-fill content, which may be displayed using the UI component 434. In this way, the UI component enables a user to select the auto-fill content from a list of auto-fill content. Alternatively, the auto-fill content recommendation component 432 may automatically select the auto-fill content from a list of auto-fill content.  [0075] The cognitive auto-fill content recommendation system 430 may also include a tracking component 435 for monitoring, tracking, tracing, and/or identifying content contributions (e.g., sender of email, text messages, audio/video records, etc.), connections, or relationships between the various communications across different applications and/or devices, which may be maintained in or displayed via the database 420. The tracking component 435 may track the evolution of ideas, topics/subtopics, suggestions, or content that may be discussed in the communications. The tracking component 435 may track conversation contexts from multiple resources  [0082] In the depicted embodiment, example 1 illustrates GUI 502 having a series of text message communications displayed therein. In a selected portion of GUI 502, screenshot information is displayed in the GUI 502. Accordingly, the present invention enables the GUI 502 to recommend to target GUI 504 auto-fill content (e.g., the screenshot) from the communications to automatically fill into a target application that may be displayed in target GUI 504. That is, the screenshot of GUI 502 may be used to auto-fill one or more input fields or input sections of a target application that displays GUI 504. That is, the present invention enables the screenshot message of GUI 502 to be automatically extracted to automatically fill content in target GUI 504 of a target application. [FIG. 6&7] show a flow of the system )

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of US 20090164209 A1; ERICKSON; Brian et al. (hereinafter Erickson)
Regarding claim 11, Liu teaches A computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to: determine text associated with objects of images captured by a computing device during an activity period using image processing of the images, (Liu [FIG. 6&7] show a flow of the system including capturing user data and converting and saving it  [0058] In addition to text based documents, other data sources such as audio, video or image sources may also be used. The audio, video, or image sources may be pre-analyzed to extract or transcribe their content for natural language processing, such as converting from audio to text and/or image analysis. For example, a voice command issued by a content contributor may be detected by a voice-activated detection device 404 and record each voice command or communication. The recorded voice command/communication may then be transcribed into text data for natural language processing. As an additional example, a video capturing device 405 (e.g., a camera) may record a video such as ... [0064] It should be noted that the NLP system 410 may also include functionality to convert an image or video data of the communications to text data, and/or convert audio data of the communications to text data. In doing so, the NLP system 410 may employ other components, modules, systems, or computer processing operations to covert the various types of data into text data. For example, the analyzing component 437 may determine that type of data (e.g., text data, audio data, video data, image data, etc.). Upon determining the type of data, the analyzing component 437 may covert the various types of data into text data. [0085] A conversation content tracker may track communications (e.g., a conversation) and communication contexts from multiple communications/messages such as, for example, chat threads, channels, protocols, and formats, as in block 616. Moving to block 618, format convertor(s) may be a set of components (e.g., servers) that may be used for converting a detected communication message (e.g., an image, audio, video, etc.) in a source application to a selected format (e.g., a text format) and save the formatted data into a buffer (e.g., a unified text buffer), as in block 624 [0086] For example, a Speech2Text operation may convert audio information to text data, as in block 620, and an optical character recognition ("OCR") operation may convert image input to text data, as in block 622 )			wherein the text constitutes image context data used by a temporary buffer of a type ahead search function; and transfer, continuously or periodically, the text [to a remote computing device for storage in the temporary buffer] of the type ahead search function during the activity period. (Liu [FIG. 6&7] show a flow of the system including capturing user data and converting and saving it  [0013] Autofill or autocomplete suggestions may be provided to assist in entering all or portions of text to a computing device or to fill out commonly-entered information into a text field. The auto completed content information may be, for example, a full name of a user, email or postal address, or credit card information [0015] User reaction to the auto-fill content may be learned to refine user-interaction patterns on the target application or the one or more applications or devices. The present invention provides a proactive and comprehensive auto-fill operation to instantly identify, recommend, and auto-fill information from a first application to a second or "target" application. Thus, the present invention provides proactive auto-filling to enable users to share and transfer information across multiple applications during run time. Furthermore, the present invention enables contents of an autocomplete buffer operation to be updated during the communication. The content in an autocomplete buffer may also be automatically extracted or divided into multiple fields so as to populate one or more fields in the target application [0085] A conversation content tracker may track communications (e.g., a conversation) and communication contexts from multiple communications/messages such as, for example, chat threads, channels, protocols, and formats, as in block 616. Moving to block 618, format convertor(s) may be a set of components (e.g., servers) that may be used for converting a detected communication message (e.g., an image, audio, video, etc.) in a source application to a selected format (e.g., a text format) and save the formatted data into a buffer (e.g., a unified text buffer), as in block 624.  )					Liu lacks explicitly and orderly teaching transfer, continuously or periodically, the text to a remote computing device for storage in the temporary buffer 			However Erickson helps teach transfer, continuously or periodically, the text to a remote computing device for storage in the temporary buffer (Erickson [0030] FIG. 5 is a flowchart pertaining to capturing and forwarding a text comment according to an embodiment of the present invention. In this embodiment, a user can type text into the device 100 as opposed to recording a verbal comment. The text is stored in a temporary buffer 102. The text comment can then be automatically forwarded to a remote computer server either as a part of an email message 104 or as part of an MMS message 108. If sent as an email, an application in the device will automatically compose an email and send 106 it to the remote computer server using the input text as the body of the email message. If sent as an MMS message, an application in the device will automatically compose an MMS message and send 106 it to the remote computer server using the input text as an attachment to the MMS message.)												Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Liu's methods and make the addition of Erickson's capturing and forwarding methods in order to add a method to efficiently transfer data via utilization of a buffer(Erickson [0030] FIG. 5 is a flowchart pertaining to capturing and forwarding a text comment according to an embodiment of the present invention. In this embodiment, a user can type text into the device 100 as opposed to recording a verbal comment. The text is stored in a temporary buffer 102. The text comment can then be automatically forwarded to a remote computer server either as a part of an email message 104 or as part of an MMS message 108. If sent as an email, an application in the device will automatically compose an email and send 106 it to the remote computer server using the input text as the body of the email message. If sent as an MMS message, an application in the device will automatically compose an MMS message and send 106 it to the remote computer server using the input text as an attachment to the MMS message.)
Regarding claim 13, Liu and Erickson teach The computer program product of claim 11, wherein the processing the images comprises converting one or more text objects of the images to machine readable text using optical character recognition (OCR) processing. (Liu  [0085] channels, protocols, and formats, as in block 616. Moving to block 618, format convertor(s) may be a set of components (e.g., servers) that may be used for converting a detected communication message (e.g., an image, audio, video, etc.) in a source application to a selected format (e.g., a text format) and save the formatted data into a buffer (e.g., a unified text buffer), as in block 624.[0086] For example, a Speech2Text operation may convert audio information to text data, as in block 620, and an optical character recognition ("OCR") operation may convert image input to text data, as in block 622. [0086] For example, a Speech2Text operation may convert audio information to text data, as in block 620, and an optical character recognition ("OCR") operation may convert image input to text data, as in block 622)
Regarding claim 14, Liu and Erickson teach The computer program product of claim 11, wherein the processing the images comprises: detecting the objects in the images; (Liu [0058] In addition to text based documents, other data sources such as audio, video or image sources may also be used. The audio, video, or image sources may be pre-analyzed to extract or transcribe their content for natural language processing, such as converting from audio to text and/or image analysis. For example, a voice command issued by a content contributor may be detected by a voice-activated detection device 404 and record each voice command or communication. The recorded voice command/communication may then be transcribed into text data for natural language processing. As an additional example, a video capturing device 405 (e.g., a camera) may record a video such as, for example, a webinar or meeting where cameras are installed in a room for broadcasting the meeting to remote locations where various intellectual property content contributors may collaborate remotely. The video data captured by the video capturing device 405 may be analyzed and transcribed into images or text data for natural language processing. [0085] channels, protocols, and formats, as in block 616. Moving to block 618, format convertor(s) may be a set of components (e.g., servers) that may be used for converting a detected communication message (e.g., an image, audio, video, etc.) in a source application to a selected format (e.g., a text format) and save the formatted data into a buffer (e.g., a unified text buffer), as in block 624.[0086] For example, a Speech2Text operation may convert audio information to text data, as in block 620, and an optical character recognition ("OCR") operation may convert image input to text data, as in block 622.  [FIG. 6&7] show corresponding flow)										determining that reference objects in a reference database match respective ones of the objects of the images based on a comparison of the reference objects and the objects of the image; and determining text associated with the reference objects in the reference database. (Liu [0064] It should be noted that the NLP system 410 may also include functionality to convert an image or video data of the communications to text data, and/or convert audio data of the communications to text data. In doing so, the NLP system 410 may employ other components, modules, systems, or computer processing operations to covert the various types of data into text data. For example, the analyzing component 437 may determine that type of data (e.g., text data, audio data, video data, image data, etc.). Upon determining the type of data, the analyzing component 437 may covert the various types of data into text data. [0086] For example, a Speech2Text operation may convert audio information to text data, as in block 620, and an optical character recognition ("OCR") operation may convert image input to text data, as in block 622 [0099] further elaborates [FIG. 6&7] show corresponding flow)
Regarding claim 15, Liu and Erickson teach The computer program product of claim 14, wherein the program instructions are further executable to: present selectable text options to a user based on the text associated with the reference objects; and receive a selection from the user of one or more text options, wherein the text associated with the images includes the selected one or more text options. (Liu [0070] The cognitive auto-fill content recommendation system 430 may include a user interface ("UI") component 434 (e.g., an interactive graphical user interface "GUI") providing user interaction with the indexed content for mining and navigation and/or receiving one or more inputs/queries from a user. More, specifically, the user interface component 434 may be in communication with a variety of devices such as, for example, one or more internet of things (IoT) devices and/or one or more wireless communication devices (e.g., cellular telephone 254A, desktop computer 254B, and/or laptop computer 254C, and/or automobile computer system 254N of FIG. 2) for also providing user interaction with communication messages and/or auto-fill content. The wireless communication device may also include a GUI for providing a domain-oriented query functionality such as, for example, an interactive GUI functionality for enabling a user to enter a query in the GUI relating to a domain of interest and an associated objective. [73-74 & 87-93] further elaborate [FIG. 6&7] show corresponding flow)
Regarding claim 16, Liu and Erickson teach The computer program product of claim 11, wherein the program instructions are further executable to: obtain activity data regarding activities of a user during the activity period; and update rules based on the activity data. (Liu [FIG. 6&7] show a flow of the system  [0016] The mechanisms of the illustrated embodiments provide a proactive, automatic filling operation based on learning, in real time, user-screen interaction for enhancing auto-copy and fill service crossing different applications and devices. Users may then be enabled to receive runtime assistance to automatically fill out requested text fields in the different applications and/or devices. Said differently, the present invention provides for automatically extracting content of a recorded message (such as screenshot) to be automatically filled ("auto-fill") into a target application. Additionally, the present invention provides for automatically merging multiple communication messages into auto-fill content for auto-filling into a target application [0017] user-screen interaction patterns can be monitored, learned, updated, and/or purified by a system. For instance, assume a person asked user A to send a manager email address and phone number of person named "Peter" in APP1. The user A may switch APP1 to a web browser and open a company human resource "HR" page, may search Peter's information, may copy Peter's email address, then switch screens back to APP1, and then paste Peter's email address and send Peter's email address to the requester. Then, a User-Screen interaction pattern can be monitored and generated as follows [0058] In addition to text based documents, other data sources such as audio, video or image sources may also be used. The audio, video, or image sources may be pre-analyzed to extract or transcribe their content for natural language processing, such as converting from audio to text and/or image analysis. For example, a voice command issued by a content contributor may be detected by a voice-activated detection device 404 and record each voice command or communication. The recorded voice command/communication may then be transcribed into text data for natural language processing. As an additional example, a video capturing device 405 (e.g., a camera) may record a video such as ... [0067]The ontology can be continuously updated with the information synchronized with the sources, adding information from the sources to the ontology as models, attributes of models, or associations between models within the ontology. )
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of US 20090164209 A1; ERICKSON; Brian et al. (hereinafter Erickson) and US 20190303298 A1; MANNBY; Claes-Fredrik Urban (hereinafter Mannby)
 Regarding claim 12, Liu and Erickson teach The computer program product of claim 11, wherein the computing device is an image capture device in wireless communication with the remote computing device, and the program instructions are further executable to: capture the images using at least one camera of the image capture device; (Liu [0050] Device layer 355 as shown includes sensor 352, actuator 353, "learning" thermostat 356 with integrated processing, sensor, and networking electronics, camera 357, controllable household outlet/receptacle 358, and controllable electrical switch 359 as shown. Other possible devices may include, but are not limited to various additional sensor devices, networking devices, electronics devices (such as a remote control device), additional actuator devices, so called "smart" appliances such as a refrigerator or washer/dryer, and a wide variety of other possible interconnected objects  [0057] Multiple data sources 401-405 may be provided by one or more different applications and/or computing devices. The data sources 401-405 may be provided as a corpus or group of data sources defined and/or identified. The data sources 401-405 may include, but are not limited to, data sources relating to one or more emails, short message service ("SMS") messages, interne of things (IoT) service, social media data (e.g., a post), online journals, journals, articles, drafts, audio data, image data (e.g., a screen shot of a graphical user interface displaying information), video data, video chatting threads, channels, protocols, formats, and/or other various data sources capable of being processed, published, displayed, interpreted, transcribed, or reduced to text data.   [0058] In addition to text based documents, other data sources such as audio, video or image sources may also be used. The audio, video, or image sources may be pre-analyzed to extract or transcribe their content for natural language processing, such as converting from audio to text and/or image analysis. For example, a voice command issued by a content contributor may be detected by a voice-activated detection device 404 and record each voice command or communication. The recorded voice command/communication may then be transcribed into text data for natural language processing. As an additional example, a video capturing device 405 (e.g., a camera) may record a video such as, for example, a webinar or meeting where cameras are installed in a room for broadcasting the meeting to remote locations where various intellectual property content contributors may collaborate remotely. The video data captured by the video capturing device 405 may be analyzed and transcribed into images or text data for natural language processing. )				Liu lacks explicitly teaching and remove predetermined words or phrases from the text by filtering based on rules, wherein the text transferred to the remote computing device for storage in the temporary buffer is a subset of all text determined by the processing of the images.							However Mannby helps teach and remove predetermined words or phrases from the text by filtering based on rules, wherein the text transferred to the remote computing device for storage in the temporary buffer is a subset of all text determined by the processing of the images. (Mannby [0043] In some examples, the mobile device 150 may prune the content of the local cache 162 by deleting a portion of the potential predictive texts. When determining the portion of the potential predictive texts to delete, the mobile device 150 may use a most-specific-first policy (i.e. deleting the most specific texts first), a longest-first policy (i.e. deleting the longest texts first), a shortest-first policy (i.e. deleting the shortest texts first), an oldest-first policy (i.e. deleting the oldest texts first), a youngest-first policy (i.e. deleting the youngest texts first), a least-recently-first policy (i.e. deleting the least recently used texts first), or a least-frequently-first policy (i.e. deleting the least frequently used texts first). ) 									Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Liu's methods and make the addition of Mannby in order to help create a more efficient system by clearing out a buffer/cache (Mannby [0043] In some examples, the mobile device 150 may prune the content of the local cache 162 by deleting a portion of the potential predictive texts. When determining the portion of the potential predictive texts to delete, the mobile device 150 may use a most-specific-first policy (i.e. deleting the most specific texts first), a longest-first policy (i.e. deleting the longest texts first), a shortest-first policy (i.e. deleting the shortest texts first), an oldest-first policy (i.e. deleting the oldest texts first), a youngest-first policy (i.e. deleting the youngest texts first), a least-recently-first policy (i.e. deleting the least recently used texts first), or a least-frequently-first policy (i.e. deleting the least frequently used texts first). )
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of US 20190303298 A1; MANNBY; Claes-Fredrik Urban (hereinafter Mannby)
Regarding claim 18, Liu teaches The system of claim 17, wherein the program instructions of the image capture device are further executable to: capture the images using at least one camera of the image capture device; (Liu [0050] Device layer 355 as shown includes sensor 352, actuator 353, "learning" thermostat 356 with integrated processing, sensor, and networking electronics, camera 357, controllable household outlet/receptacle 358, and controllable electrical switch 359 as shown. Other possible devices may include, but are not limited to various additional sensor devices, networking devices, electronics devices (such as a remote control device), additional actuator devices, so called "smart" appliances such as a refrigerator or washer/dryer, and a wide variety of other possible interconnected objects  [0057] Multiple data sources 401-405 may be provided by one or more different applications and/or computing devices. The data sources 401-405 may be provided as a corpus or group of data sources defined and/or identified. The data sources 401-405 may include, but are not limited to, data sources relating to one or more emails, short message service ("SMS") messages, interne of things (IoT) service, social media data (e.g., a post), online journals, journals, articles, drafts, audio data, image data (e.g., a screen shot of a graphical user interface displaying information), video data, video chatting threads, channels, protocols, formats, and/or other various data sources capable of being processed, published, displayed, interpreted, transcribed, or reduced to text data.   [0058] In addition to text based documents, other data sources such as audio, video or image sources may also be used. The audio, video, or image sources may be pre-analyzed to extract or transcribe their content for natural language processing, such as converting from audio to text and/or image analysis. For example, a voice command issued by a content contributor may be detected by a voice-activated detection device 404 and record each voice command or communication. The recorded voice command/communication may then be transcribed into text data for natural language processing. As an additional example, a video capturing device 405 (e.g., a camera) may record a video such as, for example, a webinar or meeting where cameras are installed in a room for broadcasting the meeting to remote locations where various intellectual property content contributors may collaborate remotely. The video data captured by the video capturing device 405 may be analyzed and transcribed into images or text data for natural language processing. )				Liu lacks explicitly teaching and remove predetermined words or phrases from the text by filtering based on rules, wherein the text transferred to the remote computing device for storage in the temporary buffer is a subset of all text determined by the processing of the images.							However Mannby helps teach and remove predetermined words or phrases from the text by filtering based on rules, wherein the text transferred to the remote computing device for storage in the temporary buffer is a subset of all text determined by the processing of the images. (Mannby [0043] In some examples, the mobile device 150 may prune the content of the local cache 162 by deleting a portion of the potential predictive texts. When determining the portion of the potential predictive texts to delete, the mobile device 150 may use a most-specific-first policy (i.e. deleting the most specific texts first), a longest-first policy (i.e. deleting the longest texts first), a shortest-first policy (i.e. deleting the shortest texts first), an oldest-first policy (i.e. deleting the oldest texts first), a youngest-first policy (i.e. deleting the youngest texts first), a least-recently-first policy (i.e. deleting the least recently used texts first), or a least-frequently-first policy (i.e. deleting the least frequently used texts first). ) 									Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Liu's methods and make the addition of Mannby in order to help create a more efficient system by clearing out a buffer/cache (Mannby [0043] In some examples, the mobile device 150 may prune the content of the local cache 162 by deleting a portion of the potential predictive texts. When determining the portion of the potential predictive texts to delete, the mobile device 150 may use a most-specific-first policy (i.e. deleting the most specific texts first), a longest-first policy (i.e. deleting the longest texts first), a shortest-first policy (i.e. deleting the shortest texts first), an oldest-first policy (i.e. deleting the oldest texts first), a youngest-first policy (i.e. deleting the youngest texts first), a least-recently-first policy (i.e. deleting the least recently used texts first), or a least-frequently-first policy (i.e. deleting the least frequently used texts first). )
Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered
35 USC § 102 & 35 USC § 103: 
Regarding Applicant’s Argument (page(s):12): Examiner’s response: Applicant’s arguments, filed 6/20/2022, with respect to the rejection(s) of under 35 USC § 102/103  have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20090164209 A1; ERICKSON; Brian et al.
Regarding Applicant’s Argument (page(s): 13-15): Examiner’s response: The examiner has created a separate rejection for 11 and 17 as claim 11 is no longer an anticipation rejection. 
Regarding Applicant’s Argument (page(s): 16-25): Examiner’s response: Claims 1-10 and 22-25 contain allowable subject matter. Applicant's arguments filed 6/20/2022 have been fully considered and are persuasive for Claims 1-10 and 22-25 in lieu of the corresponding filed amendments and new claims filed 6/20/2022.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165             

/William B Partridge/Primary Examiner, Art Unit 2183